                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    D&S MARINE SERVICE, L.L.C.                                                    CIVIL ACTION

    VERSUS                                                                             NO: 19-1702

    JOSIAH ENCARNACION                                                                SECTION: T



                                             ORDER

        Before the Court is a Motion to Strike Demand for Jury Trial 1 filed by D&S Marine

Service, L.L.C. (“Plaintiff”). Defendant and plaintiff-in-counterclaim, Josiah Encarnacion

(“Defendant”) has filed an opposition.2 For the following reasons, the motion is GRANTED.

                                         BACKGROUND

        This case arises out of a Plaintiff’s complaint seeking a declaratory judgment that Plaintiff

had no obligation to pay maintenance and cure to Defendant, its allegedly injured Jones Act

employee.3 The complaint designated Plaintiff’s claim as an admiralty and maritime claim within

the meaning of 9(h) of the Federal Rules of Civil Procedure, and Plaintiff, therefore, did not elect

a jury trial.4 Defendant filed an answer and counterclaim asserting claims under the Jones Act and

general maritime law.5 Defendant designated its claims for maintenance and cure, and associated

damages, as admiralty claims brought pursuant to Rule 9(h), and simultaneously requested a trial

by jury.6 Defendant subsequently filed an amended counterclaim and, again, asserted claims for

maintenance and cure arising in admiralty pursuant to Rule 9(h) and requested a trial by jury.7



1
  R. Doc. 32.
2
  R. Doc. 38.
3
  R. Doc. 1.
4
  R. Doc. 1.
5
  R. Doc. 8.
6
  R. Doc. 8, ¶¶10-11.
7
  R. Doc. 28, ¶¶11-12.


                                                 1
        Plaintiff filed a motion to strike Defendant’s jury trial demand contending that it is well-

settled within the Fifth Circuit that a plaintiff’s invocation of the admiralty jurisdiction precludes

a trial by jury.8 Defendant contends that he is entitled to a trial by jury pursuant to Rule 38 and

under 28 U.S.C. §1331(1).9

                                          LAW AND ANALYSIS

        Pursuant to Federal Rule of Civil Procedure Rule 9(h), a plaintiff whose claim is cognizable

within the Court’s “admiralty or maritime jurisdiction and also within the court’s subject-matter

jurisdiction on some other ground” may choose to designate the claim as an admiralty or maritime

claim.10 Designating a claim as an admiralty or maritime claim under Rule 9(h) carries with it

“numerous and important consequences.”11 Particularly, a plaintiff who elects to bring a suit under

admiralty jurisdiction is not entitled to a trial by jury.12

        In this case, both Plaintiff and Defendant allege admiralty jurisdiction in their complaints.

Plaintiff alleges “[t]his is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure. Subject matter jurisdiction is conferred by 28 U.S.C. § 1333.”13

Defendant alleges that “[j]urisdiction is based upon the Jones Act, 46 USC 688, and the General

Maritime of the United States [sic].” 14 Such statements are considered a Rule 9(h) election.

Furthermore, diversity jurisdiction is not pled in any complaint, answer, or counter-claim. Plaintiff

and Defendant both opted to proceed in admiralty. Thus, Plaintiff and Defendant have invoked the

distinct features and remedies of admiralty jurisdiction, including the procedural consequence of

a non-jury trial. Therefore, this Court agrees Defendant’s jury demand should be stricken.


8
  R. Doc. 32-1, p.2.
9
  R. Doc. 38, p.2.
10
   Fed. R. Civ. P. 9(h).
11
   T.N.T. Marine Serv., Inc. v. Weaver Shipyards & Dry Docks, Inc., 702 F.2d 585, 586 (5th Cir. 1983).
12
   Id. at 587; see also Becker v. Tidewater, Inc., 405 F.3d 257, 259 (5th Cir. 2005).
13
   R. Doc. 1, ¶3.
14
   R. Doc. 8, ¶1.


                                                         2
                                         CONCLUSION

           Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion to Strike

Demand for Jury Trial15 is GRANTED and the jury demand is stricken.

           New Orleans, Louisiana, on this     day of January, 2020.



                                                    GREG GERARD GUIDRY
                                                  UNITED STATES DISTRICT JUDGE




15
     R. Doc. 32.


                                              3
